DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are persuasive only in part.
First, the examiner still interprets the amended recitation of the “detector monitor” in claim 5 under 35 U.S.C. 112(f).
Second, the rejection under 35 U.S.C. 112(b) is withdrawn, being overcome by applicant’s amendments.
Third, in view of the claim amendments, applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 101 are persuasive, with the examiner considering the adjustment of the height of the rotating (or even rotatable) reel responsive to the detected crop engagement to be a transformation of a particular article to a different state (see e.g., MPEP 2106.05(c)).
Fourth, regarding the rejection under 35 U.S.C. 103, and the rejection showing/implementing the light strips (92A, 92B) of Honeyman et al. (‘954) mounted on the reel arms of the reel 30 (and not on the rotating [cylindrical] portion of the reel) as taught by Murase et al. (JP, ‘397), the examiner understands that applicant has limited the claims to the “at least one crop engagement detector at least partially positioned on the rotating reel”, meaning that the at least crop engagement detector is at least partially mounted on a “reel” (or a portion thereof that can be called a reel) that is presently rotating in the manner recited in claim 1 (i.e., the reel, or the portion thereof on which the at least one crop engagement detector is mounted, is not stationary, e.g., for example, perhaps when the apparatus might be made or sold, for determining (direct) infringement (see e.g., MPEP 2173.05(p), II.))
As such, since the examiner considers the reel arms in Murase et al. (JP, ‘397) may not be [part of] a “rotating reel” as per the amended claims (e.g., in view of claim 1), he modifies the rejection to additionally include Barrows et al. (3,742,689) and to follow the line of reasoning specifically presented at paragraph 28 of the non-final rejection dated 21 July 2022 as implicitly having been obvious in/from Honeyman et al. (‘954) vis-à-vis the sensor 66 (in Honeyman et al. (‘954)).  Accordingly, applicant’s arguments are not persuasive in this respect.
Lastly, in view of the claim amendments to claims 3 and 4 requiring the light source and detector to be positioned on the rotating (or e.g., rotatable) reel that is configured to rotate at a rotation rate to draw crop from a crop field toward the header as the harvester moves through the crop field, as opposed to on reel arms that are be pivotal (e.g., for example, that might be considered rotatable, in a broadest reasonable interpretation (BRI)) as taught by Murase et al. (JP, ‘397), the examiner withdraws the rejection of claims 3 and 4, and considers these claims to recite allowable subject matter (e.g., if placed in independent form together with the limitations of any intervening claims), as detailed below.
Claim (Specification) Objections
Claim 8 is objected to because of the following informalities:  in claim 8, line 3, “Adjust” should apparently be, “adjust” (lower-case).  Appropriate correction is required.
Claim Interpretation
While the language of apparatus claim 1 is perhaps non-standard, claiming an apparatus that is currently operating e.g., that is, with a presently “rotating reel”, as opposed to an apparatus with a rotatable reel that is not necessarily rotating, the examiner believes after considering MPEP 2173.05(p), II. and case law cited therein that the claim limitation “rotating reel” which does not require activities of a user in an apparatus claim does not render the claim indefinite, but rather limits the claim to covering (e.g., for example only) an apparatus whose reel is currently/presently “rotating”, in the claim context.
Regarding claim 19, the examiner interprets this claim as covering the medium in combination with the operating harvester including the rotating reel, e.g., as the only reasonable interpretation of the claimed “rotating reel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10 to 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Barows et al. (3,742,689) and Murase et al. (Japan, 2019-24397; EPO machine translation provided previously).
Honeyman et al. (‘954) reveals:
per claim 1, a harvesting apparatus comprising:
a harvester [e.g., FIG. 1];
a header [e.g., 20, 28] coupled to the harvester, the header including a rotating reel [e.g., 30 in FIG. 2C and 30, 58 in FIG. 4A, e.g., as included in the header 28 of FIG. 2C; and obviously rotating “during harvesting” (paragraph [0002]); see also paragraph [0028]] configured to rotate at a reel rotation rate [e.g., the “reel speed” of paragraph [0019]] to draw crop from a crop field toward the header as the harvester moves through the crop field [e.g., e.g., paragraph [0028] (“rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”), etc.; and as would have been understood by and obvious to one of ordinary skill in the art, as is/was conventional];
at least one crop engagement detector [e.g., the sensors 84 (FIG. 5), including the extended-length light strips 92 in FIG. 2C, and the sensor 66 that e.g., directly or indirectly measures the rotational speed of the reel 30 and may be positioned at “any location between the motor 38 and the reel 30” (paragraph [0035]) and the sensor 68 for measuring drive pressure, torque, etc. that obviously would have measured e.g., torque at the reel, angular position phase at the reel (paragraph [0036]), etc.] at least partially positioned on the rotating reel [e.g., obviously for the sensor 66 to cooperate with the reel, e.g., to measure its rotational speed (paragraph [0035]), torque, etc. or to measure crop height in front of the reel (paragraph [0052]), as an obvious place of the header (20, 28) to mount the respective (e.g., left and right) light strips], the at least one crop engagement detector configured to produce data indicating when at least one respective portion of the rotating reel is engaging the crop [e.g., based on the sensed reel speed, the sensed drive pressure/torque, the sensed crop height from the light strip (92), etc.; e.g., paragraphs [0051], [0055], [0057], etc.; e.g., with the load being within the setpoint window (FIG. 4C), or at least not less than the low setpoint, indicating crop engagement]; and
a control system [e.g., 26 in FIGS. 1, 4A, etc. implementing control e.g., as described in FIGS. 7 to 9, etc.] coupled to the at least one crop engagement detector, the control system configured to determine engagement of the crop by the reel [e.g., at 106 in FIG. 7] from the data [e.g., with the load being determined (at 102 in FIG. 7; and as described at paragraphs [0057], etc.) based on a “combination” of the speed/pressure sensor measurements (read at 96 in FIG. 7) and the sensed or detected crop via the light strips 92] and the reel rotation rate [e.g., the reel rotational speed detected by the sensor 66, for calculating load from speed and pressure (see e.g., paragraph [0038])];
While the examiner believes it would have been obvious to one or ordinary skill in the art that at least the reel rotational speed sensor 66 (and/or the upright, extended light strips 92 which include plural transmitters/receivers and/or a single transmitter [and receiver] and optics to reflect the beam plural times, which are mounted to the header 20 (28)) as parts of the crop engagement detector would have been at least partially positioned on the [rotating/rotatable] reel[1], it may be alleged that Honeyman et al. (‘954) does not expressly reveal that at least part of the crop engagement detector is at least partially positioned (or mounted) on the [rotatable/rotating] reel.
However, in the context/field of an improved crop harvester, Barows et al. (‘689) teaches e.g., in conjunction with FIG. 12 that the electrical reel speed sensor 391 having an input shaft 396 may be at least partially mounted (via a coupling 398) on the rotating elements of the reel, including on the drive shaft 248 which drives the reel (see FIGS. 12 and 14), whereby the sensor produces a signal representative of the rotational speed of its input shaft (which is coupled at 398 to the reel drive shaft 248).
Moreover, in the context/field of an improved universal combine having a reel whose height is adjusted based on whether or not a grain culm[2] [stalk] of a crop blocks a reception signal of an optical reception unit 38b that cooperates with an optical transmission unit 38a of a grain detection sensor 38 (see e.g., FIGS. 5 and 6), Murase et al. (JP, ‘397) teaches that the respective units of the grain detection sensor 82 may be provided on each of two reel arms 31 (at the front portions thereof, so as to be disposed at positions ahead of the reel) that pivotally support the (suction) reel 30, and (e.g., at paragraph [0040]) that the reel 30 may be raised (by a preset distance or in a preset time) by a control unit C when a grain culm is detected between the transmission unit 38a and the reception unit 38b, or lowered by a preset distance (or in a preset time) when no grain culm is detected (see e.g., Steps S110 and S111 in FIG. 8), based on the reception signal of the optical reception unit 38b.
It would have been obvious at the time the application was filed to implement or modify the Honeyman et al. (‘954) header reel height adjusting system and method so that the sensor 66 which was configured to measure (directly or indirectly) the rotational speed of the reel 30 would have been predictably mounted at least partly on e.g., the driveline/drive shaft (58) that rotated together the reel (and was thus obviously part of the rotating reel, as shown in FIG. 12 of Barows et al. (‘689) and in FIG. 4A of Honeyman et al. (‘954)), for example with an input shaft/element of the sensor (66) coupled to the drive shaft of the reel as shown in FIG. 12 of Barows et al. (‘689) via a coupling, so that the sensor (66) would have produced a signal representative of the rotational speed of its input shaft/element and thus of the reel drive shaft, as taught by Barrows et al. (‘689), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR), and as a simple substitution of art-recognized equivalents (respective reel speed sensors) for the same purpose (MPEP 2144.06, II.)
It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that each of the upright, extended length light strips 92A, 92B shown in FIG. 2C would have been predictably attached to the front portions of each of the two reel arms (e.g., the carrier arms 42A, 42B that enable the reem to be moved, e.g., raised and lowered), e.g., so as to be disposed at positions ahead of the reel, as taught by Murase et al. (JP,’397) in FIGS. 5 and 6, so that the light strips (92A, 92B) would have been able to detect the presence or no presence of crop (culms) breaking the beam(s) for effecting raising or lowering of the reel, as taught by Murase et al. (JP, ‘397), e.g., either used in combination with the load control of Honeyman et al. (‘954) or as an obvious alternative thereto, and so that other sensors (e.g., 66, 68, 84, etc.) in Honeyman et al. (‘954) used to control the reel height would have been at least partially positioned or mounted on an obvious portion of the reel (e.g., shaft, support bearings, support arms, etc.), in order that the light strips (92) would have mounted to the (reel arm = part of the reel, of the) header 20 (28) in a convenient and effective manner, as desired by Honeyman et al. (‘954) and as shown by Murase et al. (JP, ‘397), in order that the sensors would have been conveniently positioned/mounted to cooperate with the reel and detect, e.g., reel speed, reel torque, etc., and as combining prior art elements according to known methods to yield predictable results (KSR), and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 1, at least one crop engagement detector at least partially positioned on the rotating reel [e.g., the reel speed sensor (391) in FIG. 12 of Barrows et al. (‘689), for implementing the sensor 66 in Honeyman et al. (‘954) at least partially mounted on/to (via coupling 398) the rotating reel drive shaft 248 (and/or on/to 58 in FIG. 4A of Honeyman et al. (‘954)); and/or the light strips (92A, 92B) in Honeyman et al. (‘954) being obviously positioned on reel arms (e.g., 42A, 42B) that may (?) be considered to be part of the (rotating) reel, such as on reel arms 31 as taught by Murase et al. (JP, ‘397), for example only, as depicted in the footnote below by the examiner[3]];
per claim 2, depending from claim 1, wherein each of the at least one crop engagement detector [e.g., which need only be “partially positioned on the rotating reel”, e.g., the speed sensor is as described above but the light strips may not be] includes:
a light source configured to generate light [e.g., the light source(s) 92A (a single or plural light transmitters) in FIG. 2C of Honeyman et al. (‘954)];
a reflector [e.g., “optics to reflect the beam multiple times” at paragraph [0052] in Honeyman et al. (‘954)] positioned and configured to reflect the light from the light source; and
a detector positioned and configured to detect the reflected light from the detector [e.g., the receiver(s) 992B along the length of the opposing strip, in paragraph [0052] of Honeyman et al. (‘954)], wherein detection of the light indicates no reel-crop engagement and no detection of the light indicates reel-crop engagement [e.g., with the crop breaking the beam of light in one or more beams, and thereby providing an indication of crop height based on how many beams of light are interrupted, at paragraph [0052] in Honeyman et al. (‘954)];
per claim 5, depending from claim 1, wherein the control system comprises:
a detector monitor [e.g., 26 in FIGS. 1, 4A, etc. in Honeyman et al. (‘954)] configured to receive the data [e.g., from the light strips (92A, 92B) in Honeyman et al. (‘954) and from the sensors 66, 68, etc.] indicating [e.g., by means of light beams being interrupted, speed, load, etc. in Honeyman et al. (‘954)] when at least one respective portion of the rotating reel is engaging the crop from the at least one crop engagement detector [e.g., see paragraphs [0052], etc., FIG. 7, etc. in Honeyman et al. (‘954)]; and
a reel position monitor [e.g., the sensor 66 configured to measure the rotational speed of the reel 30, in Honeyman et al. (‘954)] configured to determine the reel rotation rate;
per claim 6, depending from claim 5, further comprising:
a reel torque monitor configured to detect torque on the rotating reel [e.g., the sensor 68 in Honeyman et al. (‘954) implemented as a torque sensor (paragraph [0036])];
per claim 8, depending from claim 1, wherein the control system is further configured to:
adjust a height of the rotating reel [e.g., as taught by Honeyman et al. (‘954) in conjunction e.g., with FIG. 7 and by Murase et al. (JP, ‘397) in conjunction with (e.g., Steps S110 and S111) in FIG. 8] responsive to the data from the at least one crop engagement detector indicating when the at least one respective portion of the rotating reel is engaging the crop [e.g., based on the (crop-engaging) load in Honeyman et al. (‘954) and/or the determined presence of grain culm based on the reception signal of the reception unit 38b in Murase et al. (JP, ‘397)];
per claim 10, depending from claim 1, wherein the rotating reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., the upright direction of the sensor strips 92A, 92B in FIG. 2C of Honeyman et al. (‘954), when those strips are mounted on the reel arms ahead of the reel as taught by Murase et al. (JP, ‘397) in FIGS. 5 and 6, would have obviously corresponded to a circumferential direction around the reel axis of rotation, e.g., with the circumferential direction depicted by a double-ended arrow in a sketch made by the examiner based on FIG. 5 of Murase et al. (JP, ‘397) in the footnote below[4]];
per claim 11, a method for detecting reel-crop engagement, the method comprising:
receiving data from at least one crop engagement detector [e.g., the data from the sensors 66, 68, 84, 92, etc. in Honeyman et al. (‘954); and from 38 in Murase et al. (JP, ‘397); with the speed sensor 66, grain culm detection sensors, etc. obviously being mounted on at least a portion of the reel, as described above, e.g., as taught by 391 in FIG. 12 of Barows et al. (‘689)] mounted [e.g., with the (reel speed) sensor 66 in Honeyman et al. (‘954) being mounted as shown at 391 in FIG. 12 of Barows et al. (‘689) at least partially on the reel drive shaft 58 which is part of the rotating reel 30, 58; and with the light strips also being mounted on reel arms as taught by Murase et al. (JP, ‘397)] on at least a portion of a rotating reel [e.g., on 30, 58 in FIGS. 2C and 4A of Honeyman et al. (‘954), e.g., as included in the header 28 of FIG. 2C; and 30 in Murase et al. (JP, ‘397); and obviously rotating “during harvesting” (paragraph [0002] in Honeyman et al. (‘954); see also paragraph [0028])] of a harvester;
processing the data from the at least one crop engagement detector [e.g., to control the reel height based on the load/window in FIGS. 7 to 9, etc. of Honeyman et al. (‘954), in accordance with the processed sensor (e.g., 66, 68, 84, 92, etc.) signals; and based on the detected/not detected grain culm e.g., processed as in FIG. 8 of Murase et al. (JP, ‘397)]; and
detecting crop engagement from the processed data [e.g., as detected by the load, etc. in Honeyman et al. (‘954), and as detected by grain culm blocking the transmitting signal of the transmitting unit 38a so that the transmitting signal is not received by the receiving unit 38b (in conjunction with FIG. 8), or received at a particular frequency (in conjunction with FIG. 9), whereby it is possible to detect the presence of grain culms (paragraphs [0035], etc.) in Murase et al. (JP, ‘397)]; and 
adjusting a height of the rotating reel responsive to the detected crop engagement [e.g., as at FIGS 7 (Steps 108 and 110) to 9 of Honeyman et al. (‘954); and as in FIG. 8 (e.g., S110 and S111) in Murase et al. (JP, ‘397)];
per claim 12, depending from claim 11, wherein the receiving step comprises:
wirelessly receiving the data from the at least one crop engagement detector [e.g., paragraph [0036] in Honeyman et al. (‘954), “The computing system 26 is communicatively coupled to the sensors 66, 68 via a wired or wireless connection (not shown).”  See also paragraph [0043], “all or a portion of the communications [in the control system 46] may be achieved wirelessly (e.g., via Bluetooth, 802.11, near field communications (NFC), etc.)”];
per claim 13, depending from claim 11, wherein the processing comprises:
monitoring the data received from the at least one crop engagement detector [e.g., the sensor detections/inputs, in both Honeyman et al. (‘954) and Murase et al. (JP, ‘397)]; and
monitoring rotation rate of the rotating reel [e.g., the rotational speed of the reel, obtained e.g., from the sensor 66 and used as shown in FIGS. 4A, 7, etc., in Honeyman et al. (‘954)];
per claim 14, depending from claim 13, wherein the detecting step comprises:
detecting the crop engagement from the processed data and the rotation rate [e.g., from the load and the rotational speed of the reel, as at FIGS. 4A to 4C, 7, etc. in Honeyman et al. (‘954)];
per claim 15, depending from claim 11, further comprising:
detecting torque of the rotating reel [e.g., via the sensor 68, as at paragraph [0036], in Honeyman et al. (‘954)];
per claim 18, depending from claim 11, wherein the rotating reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., when the light strip (92) in Honeyman et al. (‘954) was obviously mounted at the reel arms, forward of the reel, and included plural (vertically arranged) receivers 92B, as described above with respect to claim 10];
per claim 19, a non-transitory computer-readable medium [e.g., claims 19 and 20, etc. of Honeyman et al. (‘954)] storing program code for use with a header of a harvester [e.g., FIGS. 1 to 3 in Honeyman et al. (‘954)], the header including a rotating reel [e.g., on 30, 58 in FIGS. 2C and 4A of Honeyman et al. (‘954), e.g., as included in the header 28 of FIG. 2C; and 30 in Murase et al. (JP, ‘397); and obviously rotating “during harvesting” (paragraph [0002] in Honeyman et al. (‘954); see also paragraph [0028])] configured to draw crop from a crop field toward the header as the harvester moves through the crop field [e.g., e.g., paragraph [0028] in Honeyman et al. (‘954), “rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”, etc.; and as would have been understood by and obvious to one of ordinary skill in the art, as is/was conventional], the program code, when executed, is operative to cause a computing device to perform the steps of:
receiving data [e.g., the data from the sensors 66, 68, 84, 92, etc. in Honeyman et al. (‘954); and from 38 in Murase et al. (JP, ‘397)] from at least one crop engagement detector mounted on at least a portion of the rotating reel [e.g., with the (reel speed) sensor 66 in Honeyman et al. (‘954) being mounted as shown at 391 in FIG. 12 of Barows et al. (‘689) at least partially on the reel drive shaft 58 which is part of the rotating reel 30, 58; and with the light strips also being mounted on reel arms as taught by Murase et al. (JP, ‘397)];
processing the data from the at least one crop engagement detector [e.g., to control the reel height based on the load/window in FIGS. 7 to 9, etc. of Honeyman et al. (‘954), in accordance with the processed sensor (e.g., 66, 68, 84, 92, etc.) signals; and based on the detected/not detected grain culm e.g., processed as in FIG. 8 of Murase et al. (JP, ‘397)]; and
detecting crop engagement from the processed data [e.g., as detected by the load, etc. in Honeyman et al. (‘954), and as detected by grain culm blocking the transmitting signal of the transmitting unit 38a so that the transmitting signal is not received by the receiving unit 38b (in conjunction with FIG. 8), or received at a particular frequency (in conjunction with FIG. 9), whereby it is possible to detect the presence of grain culms (paragraphs [0035], etc.) in Murase et al. (JP, ‘397)]; and
adjusting a height of the rotating reel responsive to the detected crop engagement [e.g., as at FIGS 7 (Steps 108 and 110) to 9 of Honeyman et al. (‘954); and as in FIG. 8 (e.g., S110 and S111) in Murase et al. (JP, ‘397)];
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Barows et al. (3,742,689) and Murase et al. (Japan, 2019-24397; EPO machine translation provided previously) as applied to claims 6 and 15 above, and further in view of Dima et al. (2019/0021226).
Honeyman et al. (‘954) as implemented or modified in view of Barows et al. (‘689) and Murase et al. (JP, ‘397) has been described above.
While the implemented or modified Honeyman et al. (‘954) header reel height adjusting system and method teaches e.g., at paragraphs [0043], [0051], [0057] and elsewhere that (e.g., at all times) the reel height may be controlled based on a (e.g., weighted) “combination” of e.g., the determined load (e.g., determined based on signals of sensors 66, 68, etc.) and the sensed crop (e.g., sensed with the light strips 92), he may not reveal the detection of the standing or lodged state of the crop in conjunction with adjusting the reel height.
However, in the context/field of improved controlling of a harvester based on crop state classification, Dima et al. (‘226) teaches that the vertical position of the reel is controlled differently based on whether a downed (fallen/lodged) or standing crop is detected e.g., by a camera (48), so that when the downed crop is detected, the reel is moved forwardly and down ahead of the knife bar in order to lift the downed crop.
It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that, when a downed (fallen) crop state was detected e.g., by a camera (48) as taught by Dima et al. (‘226), the reel would have been predictably moved forwardly and down in order to lift the downed crop, as taught by Dima et al. (‘226), whereas when a standing crop was detected, the reel position would have been controlled in the manner taught by Honeyman et al. (‘954) as implemented or modified in view of Murase et al. (JP, ‘397), in order to maintain a load window for the reel height and/or to control the reel height based the (long or short) grain culm and its corresponding load (e.g., paragraphs [0036], [0037], etc. in Murase et al. (JP, ‘397)), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 7, depending from claim 6, wherein the control system is further configured to:
determine if the crop is in a standing state or a lodged state [e.g., for example, by using a camera 48 as taught by Dima et al. (‘226), with the lodged state being the downed state]; and
adjust a height of the rotating reel [e.g., as in FIGS. 7 to 9 of Honeyman et al. (‘954)]:
responsive to the data from the at least one crop engagement detector indicating when [e.g., not necessarily “responsive to”, but only e.g., at the same time as] the at least one respective portion of the rotating reel is engaging the crop when the crop is in the standing state [e.g., as taught by the combination control (load and light strip) in Honeyman et al. (‘954)]; and
responsive to the detected torque when the crop is in the lodged state [e.g., as taught by the load (torque) control in Honeyman et al. (‘954), obviously used when the crop was either in the standing state or in the downed (fallen) state, as taught by Dima et al. (‘226)];
per claim 16, depending from claim 15, further comprising:
determining if the crop is in a standing state or a lodged state [e.g., for example, by using a camera 48 as taught by Dima et al. (‘226), with the lodged state being the downed state]; and
adjusting the height of the rotating reel [e.g., as in FIGS. 7 to 9 of Honeyman et al. (‘954)]:
responsive to the data from the at least one crop engagement detector indicating when [e.g., not necessarily “responsive to”, but only e.g., at the same time as] the at least one respective portion of the rotating reel is engaging the crop when the crop is in the standing state [e.g., as taught by the combination control (load and light strip) in Honeyman et al. (‘954)]; and
responsive to the detected torque when the crop is in the lodged state [e.g., as taught by the load (torque) control in Honeyman et al. (‘954), obviously used when the crop was either in the standing state or in the downed (fallen) state, as taught by Dima et al. (‘226)];
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Barows et al. (3,742,689) and Murase et al. (Japan, 2019-24397; EPO machine translation provided previously) as applied to claim 1 above, and further in view of Gebben (4,545,261).
Honeyman et al. (‘954) as implemented or modified in view of Barows et al. (‘689) and Murase et al. (JP, ‘397) has been described above.
The implemented or modified Honeyman et al. (‘954) header reel height adjusting system and method does not reveal the slip ring assembly, although he teaches that the sensor 68 may detect the reel torque (paragraph [0036]), e.g., by sensing angular position phases end to end along the reel as described at paragraph [0036] in Honeyman et al. (‘954)
However, in the context/field of an improved shaft torque measuring system for a harvester, Gebben (‘261) teaches that a torque transducer/sensor may measure, using a displacement transducer 18, displacement due to shaft twist arising from the torque, with power being supplied to (and a signal being received from) the displacement transducer via (e.g., stainless steel) slip rings 24, 25 (and 26).
It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that the sensor 68 was predictably implemented (e.g., at the reel 30) as a torque transducer/sensor (18) for measuring a torque by twist/position phase, as taught by Gebben (‘261) and as suggested by Honeyman et al. (‘954) himself at paragraph [0036], in order to measure the reel torque, and so that power to the torque transducer/sensor (18) would have been provided by means of (e.g., stainless steel) slip rings (24, 25) as taught by Gebben (‘261), so that the shaft would be able to rotate while the transducer/sensor was provided with power for measuring the torque through a (e.g., less-expensive, than precious metal) slip ring, as taught by Gebben (‘261), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 9, depending from claim 1, further comprising:
a power source coupled to the header [e.g., the power source for the shaft torque measuring system in Gebben (‘261) used at the reel 30 in Honeyman et al. (‘954) as a torque sensor (68), as suggested by Honeyman et al. (‘954) at paragraph [0036]]; and
a slip ring assembly [e.g., 24, 25 in Gebben (‘261) for supplying power to the displacement transducer 18 mounted on the shaft for measuring the reel shaft torque] coupled to the rotating reel between the power source and the at least one crop engagement detector [e.g., the sensors 68, 66, 92, etc. in Honeyman et al. (‘954) in combination with the sensor[s] (38) in Murase et al. (JP, ‘397)];
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Barows et al. (3,742,689) and Murase et al. (Japan, 2019-24397; EPO machine translation provided previously) as applied to claims 1 and 11 above, and further in view of Assfalg (Germany, 2900841; EPO machine translation provided previously).
Honeyman et al. (‘954) as implemented or modified in view of Barows et al. (‘689) and Murase et al. (JP, ‘397) has been described above.
It may be alleged that Honeyman does not expressly reveal the plurality of sensors spaced in a circumferential direction around the reel axis of rotation.
However, this feature is shown in FIGS. 1 and 2 of Assfalg (DE, ‘841) as being one improved way5 to mount upper and lower infrared transmitters and receivers on reel arms for generating two beams, wherein the reel height is adjusted/controlled so that the lower beam is/will be blocked by the height of the grain while the upper beam is/will remain unblocked (FIG. 2), as reproduced by the examiner below/on the next page:

    PNG
    media_image3.png
    568
    626
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    505
    732
    media_image4.png
    Greyscale



It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that the upright, extended-length sensor strips 92A, 92B in FIG. 2C of Honeyman et al. (‘954) would have been predictably mounted to and supported by the reel arms, as taught by Assfalg (DE, ‘841), in such a way that the positions of upper and lower beams, and thus the upper and lower detectors, obviously corresponded to a circumferential direction around the reel axis of rotation, as shown by Assfalg (DE, ‘841) in FIG. 1, so that the reel height could be controlled, if desired and at various times, based on (and weighting) the detection signals from the light strips 92A, 92B, so that the reel height would have been controlled to a position where a lower beam was blocked by the height of the grain while an upper beam was not, as taught by Assfalg (DE, ‘841), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 10, depending from claim 1, wherein the rotating reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., as shown by the two receivers/sensors in FIGS. 1 and 2 of Assfalg (DE, ‘841)];
per claim 18, depending from claim 11, wherein the rotating reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., as shown by the two receivers/sensors in FIGS. 1 and 2 of Assfalg (DE, ‘841)];
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not reveal or render obvious the harvesting apparatus as recited in claims 3 or 4, wherein, in combination with the other recited elements and limitations, for example, the header includes the rotating6 reel configured to rotate at a reel rotation rate to draw crop from a crop field toward the header as the harvester moves through the crop field, and wherein a light source and a detector as claimed are positioned on the rotating6 reel.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Nakagawa et al. (Japan, 08-275663; EPO machine translation attached) reveals a reel rotation controller for a combine[d] harvester, wherein a rotational frequency sensor is mounted (at the sprocket-driven reel drive shaft 19a in FIG. 2) in order to detect the rotational frequency of the reel 19, e.g., as was conventional.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 For example only, to detect rotational speed of the reel, it would have been obvious that the sensor 66 would have cooperated with a portion (e.g., a rotatable input shaft for an electrical speed sensor, a tone wheel for an optical sensor, a toothed wheel for an inductive/Hall/MR sensor, etc.) that was connected to and rotated with (and thus was considered to be a part of) the reel, as was well-known and conventional in the art.
        2 culm (kʌlm) n.
        1. a stem or stalk, esp. the jointed and usu. hollow stem of grasses.
        . . .
        [From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.  Retrieved 13 July 2022.]
        3 The examiner depicts below/on the next page an example of providing the light strips (92A, 92B) on reel arms, using the illustrated reel arms 31 of Murase et al. (JP, ‘397) as an example only because his (simple) FIG. 5 is more amenable to example modification by the examiner than the (more complex) illustration in FIG. 2C in Honeyman et al. (‘954):
        
    PNG
    media_image1.png
    720
    1018
    media_image1.png
    Greyscale

        4 A sketch based on FIG. 5 in Murase et al. (JP, ‘397) showing plural (light) sensors (circles in the light strip) arranged in a circumferential direction (double-ended arrow) around the reel axis is provided below/on the next page by the examiner, with such an arrangement of sensors having been obvious (to one of ordinary skill in the art) from the teachings of Honeyman et al. (‘954) and Murase et al. (JP, ‘397), as detailed above:
        
    PNG
    media_image2.png
    433
    602
    media_image2.png
    Greyscale

        5 For example, see also JP 62-182227 U, cited herewith.
        6 Or rotatable, if applicant so chooses in the future to amend the claim language.